


Summary of Board of Directors Compensation (as of November 9, 2012)    Exhibit
10.3


Compensation Element
 
Annual Amount
Cash Compensation
 
 
Annual Board Member Retainer
 


$18,000


 
 
 
Board Chair Retainer (Additional)
 


$12,000


Committee Chair Retainers
 
 
Audit
 


$6,000


Compensation
 


$6,000


   Nominating and Corporate Governance Committee (if also
     serving as Chairman of the Board, receives member fee instead)
 


$4,000


Strategy & Acquisition Committee
 
--(1)


Committee Member Retainers
 
 
Audit
 


$4,000


Compensation
 


$2,000


Nominating and Corporate Governance Committee
 


$1,000


   Strategy & Acquisition Committee
 


$1,000
(1)
Equity Compensation
 
 
Initial Equity Grant
 
No change(2)


Annual Equity Grant
 
No change(3)


 
 
 

(1)
Michael Kelly waived Chair and member compensation for

service on the Strategy & Acquisition Committee at the time
of his appointment.
(2)
50% vests at first annual meeting of stockholders following

appointment and 50% vests at second annual meeting of stockholders
following appointment.
(3)
100% vests at next annual meeting of stockholders.





